NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  
 04/19/2022. Claims 3 and 12 have been cancelled. Claim 1-2, 4-11 and 13-20 are pending in the Application, of which Claims 1, 10 and 19 are independent .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
  Allowable Subject Matter
Claims 1-2, 4-11 and 13-20 are allowed. Renumbered as Claims 1-18.

The following is an examiner’s statement of reasons for allowance:  
During the interview on 15 April 2022 with Applicant's representative Aileen Y. Mo, a proposed amendment to claim 1 was discussed. The examiner agreed that the proposed amendments appear to overcome the prior art rejection pending further search and examination, which is  now incorporated in the Claims. 
The prior art of record fails to anticipate or render obvious, a method and  apparatus as recited among other limitations in the independent Claims 1, 10 and 19, 
  "monitoring a frequency of access of the data, which comprises: determining whether the data is read at a frequency greater than or less than a first predetermined threshold; and determining whether the data is updated at a frequency greater than or less than a second predetermined threshold.  
responsive to determining that the data is read at a frequency greater than the first predetermined threshold and responsive to determining that the data is updated at a frequency less than the second predetermined threshold, copying the data from the first non- volatile memory to the second non-volatile memory; 
responsive to determining that the data is read at a frequency less than the first predetermined threshold and responsive to determining that the data is updated at a frequency greater than the second predetermined threshold, copying the data from the first non-volatile memory to the DRAM; and 
responsive to determining that the data is read at a frequency less than the first predetermined threshold and responsive to determining that the data is updated at a frequency less than the second predetermined threshold, copying the data from the first non-volatile memory to  the third non-volatile memory."
Consequently, Claims 1-2, 4-11 and 13-20 (renumbered as Claims 1-18) are allowed over the prior arts. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 10, 2022
Allowability Notice 20220509
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov